United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1848
                                    ___________

Willie E. Boyd,                          *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
United States of America,                *        [PUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: July 9, 2002
                              Filed: September 25, 2002
                                   ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Willie Boyd's petition for panel rehearing having been granted, we return the
matter to the District Court with directions to file and then dismiss Mr. Boyd's motion
under Rule 60(b)(6) of the Federal Rules of Civil Procedure because it is, on its face,
a second or successive 28 U.S.C. § 2255 petition, see Mathenia v. Delo, 99 F.3d
1476, 1480 (8th Cir. 1996), cert. denied, Mathenia v. Bowersox, 521 U.S. 1123
(1997), that we have not previously authorized and do not now authorize, our
authorization being a prerequisite under 28 U.S.C. § 2244(b)(3) (2000) to the filing
of a second or successive habeas petition.
       In order to establish a uniform procedure throughout the Circuit, we encourage
district courts, in dealing with purported Rule 60(b) motions following the dismissal
of habeas petitions, to employ a procedure whereby the district court files the
purported Rule 60(b) motion and then conducts a brief initial inquiry to determine
whether the allegations in the Rule 60(b) motion in fact amount to a second or
successive collateral attack under either 28 U.S.C. § 2255 or § 2254. If the district
court determines the Rule 60(b) motion is actually a second or successive habeas
petition, the district court should dismiss it for failure to obtain authorization from the
Court of Appeals or, in its discretion, may transfer the purported Rule 60(b) motion
to the Court of Appeals. Depending on which course of action the district court
chooses, the petitioner may either appeal the dismissal of the purported Rule 60(b)
motion or, if the district court has elected to transfer the purported 60(b) motion to
the Court of Appeals, await the action of the Court of Appeals.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-